Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
                                                           May 23 2014, 6:40 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                             ATTORNEY FOR APPELLEE:

DEBRA LYNCH DUBOVICH                                LARRY D. STASSIN
Levy & Dubovich                                     Layer, Tanzillo, Stassin & Babcock, P.C.
Merrillville, Indiana                               Dyer, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

In re the Marriage of:

CARLA WEILER,                                       )
                                                    )
       Appellant-Respondent,                        )
                                                    )
               vs.                                  )      No. 45A03-1310-DR-424
                                                    )
KEVIN P. WEILER,                                    )
                                                    )
       Appellee-Petitioner.                         )


                         APPEAL FROM THE LAKE CIRCUIT COURT
                             The Honorable George C. Paras, Judge
                          The Honorable Michael A. Sarafin, Magistrate
                                Cause No. 45C01-1104-DR-348



                                           May 23, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
       Carla Weiler (“Wife”) appeals from the trial court’s order, granting Kevin P.

Weiler’s (“Husband”) “Motion to Enforce Decree of Dissolution of Marriage.” Wife raises

the following restated issues for our review:

       I.     Whether the trial court abused its discretion in awarding attorney fees
              to Husband; and

       II.    Whether the trial court erred when it ordered the net sale proceeds of
              the marital residence to be divided equally and ordered Husband’s
              failed mortgage payments to be taken out of his share of the proceeds.

       We affirm in part, vacate in part, and remand.

                       FACTS AND PROCEDURAL HISTORY

       The parties’ dissolution decree (“the Decree”) was finalized on February 4, 2013.

In it, the trial court divided the marital property and found that deviation from the

presumptive equal distribution was warranted in favor of Wife and awarded her 53% of the

marital assets with Husband receiving 47% of the marital assets. Included in the marital

estate was the marital residence, which, at the time, had marital equity of $93,696.00. The

trial court ordered the residence to be sold, and at closing, each of the parties was to be

paid $46,848.00 from the proceeds of the sale, with any further proceeds being awarded to

Wife. Appellant’s App. at 92. The parties were also ordered to equally share the mortgage

payments on the marital residence until closing.

       On March 8, 2013, Wife filed a notice of appeal seeking to appeal various parts of

the Decree, but did not request a stay of proceedings during the appeal. Wife’s appeal was

dismissed with prejudice on July 17, 2013 because the trial court clerk failed to timely file

a Notice of Completion of Transcript, and Wife’s deadline for filing a motion to compel


                                                2
the issuance of that notice had lapsed. Id. at 82.

       On August 9, 2013, Husband filed a motion to enforce the Decree. A hearing was

held on such motion on October 1, 2013. At the time of the hearing, the marital residence

had not been sold and had only recently been put on the market for sale. Also at the time

of the hearing, Husband had not been paying his share of the mortgage and had missed

eight months’ worth of payments. At the conclusion of the hearing, the trial court issued

an order that stated in pertinent part:

       5. Upon the sale of the marital residence, [Wife] shall get credit for any and
       all mortgage payments made solely by her since the entry of the Decree . . .
       . [Husband] will be required to reimburse [Wife] one-half of these payments
       and the same shall be paid from his share of the proceeds from the sale of the
       marital residence.

       6. From [Wife’s] share of the proceeds of the sale of the marital residence,
       the sum of $1,000.00 shall be deducted and paid to [Husband] as attorney
       fees in this matter as the Court believes that the Appeal filed by [Wife] in
       this case was filed solely for the purpose of delay and postponing the
       requirements of the Decree . . . entered by this Court.

       7. The parties shall equally share in the charges incurred by the
       Commissioner in selling the property, all closing costs including title
       insurance, closing fees, pro-rated taxes and any other expenses traditionally
       incurred at the time of closing.

       8. The parties shall equally share any and all net proceeds after payment of
       costs. This would include any appreciation in the value of [the] home from
       the date of the Decree . . . forward, as well as any principal reduction on the
       mortgages from the date of the Decree . . . .

Id. at 22-23. Wife now appeals.

                             DISCUSSION AND DECISION

                                      I. Attorney Fees



                                              3
       Wife contends that the trial court abused its discretion when it ordered her to pay

$1,000.00 in Husband’s attorney fees. In post-dissolution proceedings, the trial court may

order a party to pay a reasonable amount for attorney fees. Bessolo v. Rosario, 966 N.E.2d

725, 733 (Ind. Ct. App. 2012) (citing Julie C. v. Andrew C., 924 N.E.2d 1249, 1261 (Ind.

Ct. App. 2010)), trans. denied. We review an award of attorney fees for an abuse of

discretion. Fackler v. Powell, 923 N.E.2d 973, 980 (Ind. Ct. App. 2010). The trial court

has broad discretion in assessing attorney fees, and we will reverse only if the award is

clearly against the logic and effect of the facts and circumstances before the court. Id. An

abuse of discretion also occurs if the trial court misapplies the law. Id. In assessing

attorney fees, the trial court may consider such factors as the resources of the parties, the

relative earning ability of the parties, and other factors bearing on the reasonableness of the

award. Bessolo, 966 N.E.2d at 733. In addition, any misconduct on the part of a party that

directly results in the other party incurring additional fees may be taken into consideration.

Id. Further, “the trial court need not give its reasons for its decision to award attorney[]

fees.” Thompson v. Thompson, 811 N.E.2d 888, 928 (Ind. Ct. App. 2004), trans. denied.

       Here, the trial court ordered Wife to pay $1,000.00 to Husband for his attorney fees

because the trial court believed that Wife’s appeal was filed solely for the purpose of delay

and postponing the requirements of the Decree. Appellant’s App. at 22. In the Decree,

Wife was ordered to list the marital residence for sale within twenty-one days. Id. at 92.

She did not list the home for sale within that time period; instead she filed an appeal, but

did not file a motion to stay the operation of the Decree pending the appeal. Tr. at 12.

After filing her appeal, Wife did not follow through with pursuing the appeal, and the

                                              4
appeal was dismissed. Wife testified at the hearing that she was advised by counsel that

she did not need to list the marital residence for sale pursuant to the Decree because she

had initiated an appeal. Id. Wife also stated that attorney malpractice was the reason she

failed to pursue her appeal; however, her counsel’s motion to withdraw demonstrates that

it was Wife’s failure to cooperate and communicate with her counsel that resulted in the

dismissal. Appellant’s App. at 76-78. As a result of Wife’s failure to list the marital

residence for sale pursuant to the Decree, Husband incurred additional attorney fees. We

conclude that the trial court did not abuse its discretion when it found that misconduct on

the part of Wife resulted in Husband incurring additional fees and ordered her to pay

$1,000.00 in attorney fees to Husband.

                             II. Proper Modification of Decree

       Wife also alleges that the trial court improperly modified the property division

contained in the Decree when it changed the way the net proceeds from the sale of the

marital residence were to be divided and when it allowed Husband to pay his missed

mortgage payments out of his proceeds from the sale of the house. When reviewing a claim

that the trial court improperly divided marital property, we must decide whether the trial

court’s decision constitutes an abuse of discretion. Dillard v. Dillard, 889 N.E.2d 28, 32

(Ind. Ct. App. 2008). An abuse of discretion occurs if the trial court’s decision is clearly

against the logic and effect of the facts and circumstances before the court, or the

reasonable, probable, and actual deductions to be drawn therefrom. Id. An abuse of

discretion also occurs when the trial court has misinterpreted the law or disregards evidence

of factors listed in the controlling statute. Id.

                                                5
       Indiana Code section 31-15-7-9.1 provides that orders concerning a property

division may not be revoked or modified, except in the case of fraud. As a general matter,

strong policy favors the finality of marital property divisions, whether the court approves

the terms of a settlement agreement reached by the parties or the court mandates the

division of the property among the parties. Shepherd v. Tackett, 954 N.E.2d 477, 480 (Ind.

Ct. App. 2011) (citing Beike v. Beike, 805 N.E.2d 1265, 1267 (Ind. Ct. App. 2004)).

However, a dissolution court may exercise continuing jurisdiction to reexamine a property

settlement to seek clarification of a prior order. Id. (citing Fackler, 839 N.E.2d at 167). A

dissolution court retains jurisdiction to interpret the terms of its decree and decide questions

emanating from its decree pertaining to its enforcement. Id. Clarifying a settlement

agreement, consistent with the parties’ intent, is not the same as modifying the agreement.

Id. (citing Beaman v. Beaman, 844 N.E.2d 525, 531 (Ind. Ct. App. 2006)).

       In the present case, the trial court, in the Decree, ordered the marital residence sold,

and at closing, the parties “shall be paid the amount of $46,848.00” from the proceeds of

the sale, with “any further proceeds . . . awarded to Wife.” Appellant’s App. at 92. In the

appealed order on Husband’s motion to enforce the Decree, the trial court ordered that the

parties “shall equally share any and all net proceeds” of the sale of the marital residence

“after payment of all costs.” Id. at 22. Pursuant to the Decree, any net proceeds from the

sale of the marital residence exceeding $93,696.00, which was determined by the trial court

to be the marital equity in the home, was to go to Wife. However, in the appealed order,

the trial court changed this distribution so that the parties would share equally any net

proceeds from the sale.

                                               6
       In his motion to enforce the Decree, Husband did not request that the property

division be changed, nor did he allege any fraud on the part of Wife. In his motion, he

acknowledged that he was “to receive the sum of $46,848.00” at the time of closing. Id. at

72. At the hearing on the motion, Husband did not request that the property division be

modified. Strong policy favors the finality of marital property divisions, and property

divisions are not to be revoked or modified, absent fraud. Ind. Code § 31-15-7-9.1;

Shepherd, 954 N.E.2d at 480. Here, the trial court impermissibly modified the property

division as it pertains to the division of the net proceeds from the sale of the marital

residence. We, therefore, vacate paragraph 8 of the appealed order.

       Wife also argues that the trial court impermissibly modified the property division as

it related to Husband’s payment of half of the mortgage payments for the first eight months

after the entry of the Decree. In the Decree, the parties were ordered to equally share the

mortgage payments until closing. Appellant’s App. at 92. However, Husband failed to pay

his half of the mortgage payments in the eight months from when the Decree was finalized

and the hearing on his motion to enforce the Decree, and Wife paid the full amount during

that time. In the appealed order, the trial court ordered that Husband’s obligation to pay

half of the mortgage was to continue in full force and effect and ordered that Husband was

to reimburse Wife for the missed payments with the payments to be paid from Husband’s

share of the net proceeds of the sale of the marital residence. Id. at 22. We do not find this

to be an impermissible modification of the Decree as it did not change Husband’s

obligation to pay half of the mortgage or relieve him of the responsibility of paying half of

the mortgage until closing; it merely ordered that Husband’s missed payments of his half

                                              7
of the mortgage be paid from his proceeds of the marital residence. Therefore, the intent

of the Decree, that each party pay half of the monthly mortgage payment until the home

sold, was unchanged by the trial court’s order. The trial court did not abuse its discretion

when it ordered that Husband was to reimburse Wife for the missed mortgage payments

from the proceeds of the sale of the marital residence. However, we note that, to the extent

that paragraph 5 of the appealed order is read to mean that Wife shall get credit for all of

the payments made solely by her and not just for her one-half payment, we vacate the

paragraph.

       We remand this case to the trial court and instruct it to order the parties to ensure

that the marital residence is listed for sale. After closing, the sum of any fees and costs

associated with the sale of the residence, including but not limited to closing costs, broker’s

fees, title insurance, and costs charged by the commissioner, shall be first taken out of any

proceeds left after the mortgages are paid. From the net proceeds left after the costs and

fees are paid, Wife shall receive reimbursement for half of the mortgage payments that she

paid solely from the date of the Decree until the date of the October 1, 2013 hearing. From

the net proceeds, Husband shall receive $1,000.00 in attorney fees. The net proceeds left

after all of these amounts have been deducted shall be divided as follows: (1) if the amount

left is $93,696.00 or less, the parties shall share equally in the proceeds; (2) if the amount

is in excess of $93,696.00, the parties shall share equally in the proceeds up to $93,696.00,

and anything in excess of that amount will be the sole property of Wife.

       Affirmed in part, vacated in part, and remanded with instructions.

FRIEDLANDER, J., and BAILEY, J., concur.

                                              8